supplement to petition for writ of habeas corpus. Accordingly, we grant
                 respondent's motion, and we
                            ORDER this appeal DISMISSED.'




                                        Parraguirre


                                            J.
                 Douglas                                  Cherry




                 cc:   Hon. Kerry Louise Earley, District Judge
                       Federal Public Defender/Las Vegas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        'In his opposition, appellant asserts that he should be allowed to
                 avail himself of the procedure outlined in Foster v. Dingwall, 126 Nev. 49,
                 228 P.3d 453 (2010), and that the order from which appellant appeals is
                 "more properly characterized as a final order denying relief under Foster.
                 ." Here, appellant has demonstrated no basis for a remand pursuant to
                 Foster. See id. at 52 - 53, 228 P.3d at 455-56 (detailing the circumstances
                 under which such a remand may be sought and the procedure to be
                 followed).



SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A    e